1
2
                                                                       JS-6
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   RODNEY D. WALKER,                       )     NO. SACV 17-1766-JVS (AGR)
                                             )
11                        Petitioner,        )
                                             )     JUDGMENT
12       v.                                  )
                                             )
13   WARREN L. MONTGOMERY,                   )
                                             )
14                        Respondent.        )
                                             )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that the Petition for Writ of Habeas Corpus in this matter is
19   denied, Petitioner’s motion for leave to file a First Amended Petition for Writ of
20   Habeas Corpus is denied, and the action is dismissed with prejudice.
21
22
23
24   DATED: July 9, 2019                     __________________________________
                                                       JAMES V. SELNA
25                                                  United States District Judge
26
27
28
